DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 ANNETTE LEROUX, as trustee of William James Ross, IV Irrevocable
      Trust and Edmund William Ross, II Irrevocable Trust,
                         Appellant,

                                    v.

        WILLIAM JAMES ROSS, III, and CORINNE M. BREER,
                         Appellees.

                              No. 4D18-1702

                          [January 17, 2019]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Paul B. Kanarek, Judge; L.T. Case No. 31-2009-CA-
012217.

   John M. Stewart and Ryan D. O’Connor of Rossway Swan Tierney Barry
Lacey & Oliver, P.L., Vero Beach, for appellant.

   John J. Glenn and Kelli E. Lueckert of AndersonGlenn, LLP, Boca
Raton, and Anders C. Wick of Husch Blackwell LLP, Chicago, Illinois, for
appellee, Corinne M. Breer.

PER CURIAM.

  Affirmed.

GROSS, LEVINE and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.